DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 11-16 in the reply filed on 04/11/22 is acknowledged.  Currently, claims 1-16 are pending.  Claims 1-10 are withdrawn as being directed to non-elected inventions.  Accordingly, claims 11-16 are under examination.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 the preamble of the claim fails to correlate with the body of the claim.  The body of the claim recites “diabetes analysis”.  However, the body of the claim does not recite anything about the analysis of diabetes nor does the claim recite anything about the patient being diabetic.  In order to remove any possible ambiguity the claim should also include a step correlating the results of the observations with its intended purpose recited in the preamble of the claim.  It is recommended to include a step in the body of the claim which correlates the observed results with the diabetes analysis and/or provide a clear indication of diabetes in the claim.   Method claims should clearly set forth the various method steps in a positive, sequential manner using active tense verbs such as mixing, reacting and detecting.  Method steps should clearly state each component used in the method and the relationship of the various components, and should not be a mere cataloging of parts.  The claims should also conclude with a step relating the method result to the purpose of the method, preferably to the purpose as also set forth in the preamble of the claim.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  Claim 12 the preamble of the claim fails to correlate with the body of the claim.  The body of the claim recites “diabetes analysis”.  However, the body of the claim does not recite anything about the analysis of diabetes nor does the claim recite anything about the patient being diabetic.  In order to remove any possible ambiguity the claim should also include a step correlating the results of the observations with its intended purpose recited in the preamble of the claim.  It is recommended to include a step in the body of the claim which correlates the observed results with the diabetes analysis and/or provide a clear indication of diabetes in the claim.   Method claims should clearly set forth the various method steps in a positive, sequential manner using active tense verbs such as mixing, reacting and detecting.  Method steps should clearly state each component used in the method and the relationship of the various components, and should not be a mere cataloging of parts.  The claims should also conclude with a step relating the method result to the purpose of the method, preferably to the purpose as also set forth in the preamble of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
           Claim 11 appears to be missing an essential element of a sample to be tested.  The instant claim does not make clear if HbA1c and lactate are contained in a sample obtained from the patient and tested in vitro, if biomarkers are somehow tested in vivo or the patient subjected to some kind of scanning or imaging apparatus.  The specification in paragraphs 0116-0118, 0151, 0153 discloses blood glucose, HbA1c and blood lactate levels.  However, the specification fails to provide any teaching of testing these biomarkers in vivo.  Thus, it appears the claim is missing an essential element of a sample from the patient and testing the sample for the recited biomarkers.  Applicant is reminded that although the claims are read in light of the specification limitations from the specification are not read into the claims. 
           Claim 11 is vague and indefinite because the claim recites both lactate and lactic acid.  The specification does not provide specific definitions for the terms nor does the specification disclose that the terms are interchangeable.  Although lactate and lactic acid are very similar they are structurally different.  As lactic acid has and extra hydrogen bound to an oxygen atom.  Therefore, it causes confusion as to if the applicant is actually measuring the same molecule or not or if some chemical reaction is occurring and then the applicant measures lactic acid instead of lactate.  Please clarify.
           Claim 11, line 7 the recitation “the patient” is vague and indefinite because it is unclear what patient the applicant is referring to.  Claim 11, line 2 recites “levels in patients”.  Thus, it appears that there are more than one patient and therefore when the claim later recites the patient it is unclear which of the patients the applicant intends.
Claim 11 is vague and indefinite in reciting “adjusting the composition of the composition” because it is unclear what applicant intends.   The claim does not make clear if the applicant intends a portion of the composition such as the branched chain amino acid or biguanide derivative, if the composition is somehow increased or decreased or if the applicant intends something else.  Applicant is reminded that although the claims are read in light of the specification limitations from the specification are not read into the claims.  Please clarify.
Claim 11, line 10 the recitation “the process” is vague and indefinite because it is unclear what the applicant is referring to.  The claim does not make clear if the applicant is referring to the diabetes analysis method recited in the preamble or if the applicant intends something else.  Please clarify.
Claim 11, line 11 the recitation “the reference value” there is insufficient antecedent basis for this limitation.
Claim 11, line 11 the recitation “the formulation of the composition” is vague and indefinite because it is unclear if the applicant intends the composition or the composition of the composition or if the applicant intends something else.  Also, “the formulation of the composition” there is insufficient antecedent basis for this limitation.  Please clarify.
           Claim 12 appears to be missing an essential element of a sample to be tested.  The instant claim does not make clear if HbA1c and lactate are contained in a sample obtained from the patient and tested in vitro, if biomarkers are somehow tested in vivo or the patient subjected to some kind of scanning or imaging apparatus.  The specification in paragraphs 0116-0118, 0151, 0153 discloses blood glucose, HbA1c and blood lactate levels.  However, the specification fails to provide any teaching of testing these biomarkers in vivo.  Thus, it appears the claim is missing an essential element of a sample from the patient and testing the sample for the recited biomarkers.  Applicant is reminded that although the claims are read in light of the specification limitations from the specification are not read into the claims. 
           Claim 12 is vague and indefinite because the claim recites both lactate and lactic acid.  The specification does not provide specific definitions for the terms nor does the specification discloses that the terms are interchangeable.  Although lactate and lactic acid are very similar they are structurally different.  As lactic acid has and extra hydrogen bound to an oxygen atom.  Therefore, it causes confusion as to if the applicant is actually measuring the same molecule or not or if some chemical reaction is occurring and then the applicant measures lactic acid instead of lactate.  Please clarify.
Claim 12 is vague and indefinite in reciting “adjusting the composition of the composition” because it is unclear what applicant intends.   The claim does not make clear if the applicant intends a portion of the composition such as the branched chain amino acid, biguanide derivative or the antidiabetic agent, if the composition is somehow increased or decreased or if the applicant intends something else.  Applicant is reminded that although the claims are read in light of the specification limitations from the specification are not read into the claims.  Please clarify.
Claim 12, line 11 the recitation “the process” is vague and indefinite because it is unclear what the applicant is referring to.  The claim does not make clear if the applicant is referring to the diabetes analysis method recited in the preamble or if the applicant intends something else.  Please clarify.
Claim 12, line 12 the recitation “the reference value” there is insufficient antecedent basis for this limitation.
Claim 12, line 12 the recitation “the formulation of the composition” is vague and indefinite because it is unclear if the applicant intends the composition or the composition of the composition or if the applicant intends something else.  Also, “the formulation of the composition” there is insufficient antecedent basis for this limitation.  Please clarify.

            Allowable Subject Matter
Claims 11-16  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Nishitani et al (US 2006/0205633) (submitted in the IDS filed 10/05/2020) is considered to be the closest prior art of record.
Nishitani et al. teach a pharmaceutical composition comprising at least one branched-chain amino acid selected from leucine, isoleucine, and valine, and an anti-diabetic agent for the treatment of diabetes (e.g. para 0008).  Nishitani et al. teach that the anti-diabetic agent can be a biguanide compound such as metformin (e.g. para 0017, 0027). Nishitani et al. teach that the branched-chain amino acids may be formulated in a single preparation with the anti-diabetic agent, or a separate preparation for simultaneous administration by the same or different route (e.g. para 0019). However, Nishitani et al does not teach nor fairly suggest measuring HbA1c and lactate, blending the composition based on these measurments, measuring changes in the HbA1c and lactate after administration of the composition and repeating administration as currently recited.
 Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Taka et al (US 2005/0124693) discloses a biguanide derivative and therapeutic agent for diabetes.  Taka et al discloses that the biguanide derivative can be metformin but that metformin has been contraindicated for diabetic patients with anamnesis of lactic acidosis (e.g. abstract, para 0002).
Matsuoka et al (US 2004/0063780) (submitted in the IDS filed 10/05/2020) discloses the use of a biguanide derivative to treat diabetes (e.g. abstract, para’s 0009-0013).
Salpeter et al (Arch Intern Med, Vol 163, November 24, 2003, pages 2594-2602) discloses a method of measuring lactate levels in subject given metformin (biguanide derivative) and control subjects and correlating with risk of lactic acidosis.
Matsumoto et al., (J Nutr Sci Vitaminol, 55, 2009, pages 52-58) discloses the effects of branched-chain amino acid supplementation on the lactate threshold in subjects during an exercise test.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/           Primary Examiner, Art Unit 1641